     CASE 0:12-cv-01449-JNE-DTS Document 98 Filed 07/14/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

AF Holdings LLC,

            Plaintiff,

v.                                            Case No. 12-cv-1445 (JNE/DTS)

John Doe,

            Defendant.

AF Holdings LLC,

            Plaintiff,

v.                                            Case No. 12-cv-1446 (JNE/DTS)

John Doe,

            Defendant.

AF Holdings LLC,

            Plaintiff,

v.                                            Case No. 12-cv-1447 (JNE/DTS)

John Doe,

            Defendant.

AF Holdings LLC,

            Plaintiff,

v.                                            Case No. 12-cv-1448 (JNE/DTS)

John Doe,

            Defendant.



                                      1
      CASE 0:12-cv-01449-JNE-DTS Document 98 Filed 07/14/20 Page 2 of 5




AF Holdings LLC,

              Plaintiff,

v.                                                      Case No. 12-cv-1449 (JNE/DTS)

Roeum Hean,

              Defendant.

       AF Holdings LLC brought these actions in June 2012, voluntarily dismissed four

of the five within a few months, and voluntarily dismissed the fifth in February 2013. In

August 2012, the Court ordered AF Holdings to file under seal a copy of communications

between AF Holdings and the defendants. Paul Hansmeier, who represented AF

Holdings, 1 recently submitted a motion to unseal the documents that were filed under seal

based on the August 2012 Order. He also submitted a motion to disqualify.

       “[P]ermissive intervention under Rule 24(b) [of the Federal Rules of Civil

Procedure] is an appropriate procedural vehicle for non-parties seeking access to judicial

records in civil cases.” Flynt v. Lombardi, 782 F.3d 963, 967 (8th Cir. 2015) (per

curiam). “Normally, parties seeking permissive intervention pursuant to Rule 24(b) must

show: (1) an independent ground for jurisdiction, (2) timeliness of the motion, and (3)

that the applicant’s claim or defense and the main action have a question of law or fact in

common.” Id. at 966 (footnote omitted). “[W]hen a party is seeking to intervene only to

modify a protective order or unseal documents, and not to litigate a claim on the merits,

an independent basis of jurisdiction is not required.” Id. at 967. “[A] district court may


1
       Hansmeier appeared for AF Holdings in July 2013. He was suspended from the
practice of law in 2016, imprisoned in 2019, and disbarred in 2020.

                                             2
      CASE 0:12-cv-01449-JNE-DTS Document 98 Filed 07/14/20 Page 3 of 5




properly consider a motion to intervene permissively for the limited purpose of

modifying a protective order even after the underlying dispute between the parties has

long been settled.” Id. at 966 n.2 (alteration in original) (quoting Pansy v. Borough of

Stroudsburg, 23 F.3d 772, 780 (3d Cir. 1994)). “[W]here a party is seeking to intervene

in a case for the limited purpose of unsealing judicial records, most circuits have found

that ‘there is no reason to require such a strong nexus of fact or law.’” Id. at 967 (quoting

Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 474 (9th Cir. 1992)). “[I]n such

cases, it is the public’s interest in the confidential[ity] of the judicial records” that is a

common question of law between the parties and the putative intervenor. Id.

       Hansmeier asserted that he “may move to unseal the records in this case,” that

“most courts hold that any member of the public may move to unseal records without

first moving to intervene,” that “even those courts which require some statement of

interest typically do not require much beyond a statement of interest as a member of the

public,” and that he “has this interest as a member of the public.” He sought the

documents “so he can provide them to a reporter who is interested in reporting on

Hansmeier’s pornography piracy lawsuits and so he can use them in a variety of future

proceedings.” Hansmeier asserted that he “is preparing to bring claims for restoration

against the beneficiaries of a restitution judgment entered against him in the criminal

case.” He submitted the motion to unseal more than seven years after the actions were

dismissed and more than six years after the conclusion of post-dismissal proceedings. On

this record, Hansmeier failed to demonstrate that intervention should be permitted. Cf.

Pansy, 23 F.3d at 780 n.9 (“We need not address whether in some circumstances a trial


                                                3
      CASE 0:12-cv-01449-JNE-DTS Document 98 Filed 07/14/20 Page 4 of 5




court, in the exercise of its discretion, may rightly conclude that untimeliness or other

factors relating to the particular claimant justify refusal of intervention where the

intervenors seek to contest an ancillary issue.”).

       Even if intervention were permitted, the Court would deny Hansmeier’s motion to

unseal. “Generally speaking, there is a common-law right of access to judicial records,

but that right is not absolute.” Flynt v. Lombardi, 885 F.3d 508, 511 (8th Cir. 2018).

“Whether the common-law presumption can be overcome is determined by balancing

‘the interests served by the common-law right of access . . . against the salutary interests

served by maintaining confidentiality of the information sought to be sealed.’” Id.

(alteration in original) (quoting IDT Corp. v. eBay, 709 F.3d 1220, 1223 (8th Cir. 2013)).

“[T]o adjudicate the issue, a court must first decide if the documents in question are

‘judicial records,’ and if so, must next consider whether the party seeking to prevent

disclosure has overcome the common-law right of access that would otherwise apply to

such records.” Id.

       AF Holdings filed the documents that Hansmeier moved to unseal according to the

August 2012 Order, which states:

              Within 1 day of extending any offer to settle to John Doe or
              having any other contact with John Doe, AF Holdings shall
              disclose the offer or contact to the Court by filing under seal a
              copy of (1) any written communication between AF Holdings
              and John Doe or (2) a transcript of any oral communication
              between AF Holdings and John Doe.

AF Holdings did not file the documents in connection with any motion. It voluntarily

dismissed the actions within days or weeks of filing most of the documents. The Court



                                              4
      CASE 0:12-cv-01449-JNE-DTS Document 98 Filed 07/14/20 Page 5 of 5




concludes that the documents are not “judicial records” that are subject to the common-

law right of access. Cf. IDT, 709 F.3d at 1222-23 (“There may be a historical case to be

made that a civil complaint filed with a court, but then soon dismissed pursuant to

settlement, is not the sort of judicial record to which there is a presumption of public

access. The companies, however, acquiesce in what appears to be a modern trend in

federal cases to treat pleadings in civil litigation (other than discovery motions and

accompanying exhibits) as presumptively public, even when the case is pending before

judgment or resolved by settlement.” (citations omitted)).

       The Court denies the motion to disqualify. See Liteky v. United States, 510 U.S.

540, 554-56 (1994).

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

       1.     Hansmeier’s motion to unseal [Docket No. 81 in Case No. 12-cv-1445;
              Docket No. 68 in Case No. 12-cv-1446; Docket No. 80 in Case No. 12-cv-
              1447; Docket No. 72 in Case No. 12-cv-1448; Docket No. 93 in Case No.
              12-cv-1449] is DENIED.

       2.     Hansmeier’s motion to disqualify [Docket No. 83 in Case No. 12-cv-1445;
              Docket No. 70 in Case No. 12-cv-1446; Docket No. 82 in Case No. 12-cv-
              1447; Docket No. 74 in Case No. 12-cv-1448; Docket No. 95 in Case No.
              12-cv-1449] is DENIED.

Dated: July 14, 2020
                                                         s/ Joan N. Ericksen
                                                         JOAN N. ERICKSEN
                                                         United States District Judge




                                              5
